COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER WITHDRAWING MEDIATION ORDER

Court of Appeals Number:     01-19-00460-CV

Style:                       Gareld Duane Rollins Jr. v. Southern Baptist Convention, et al.

Trial Court Case Number:     2017-69277C

Trial Court:                 127th District Court of Harris County

Type of Motion:              Objection to Mediation

Party Filing Motion:         Appellee

        Appellees have filed objections to mediation. The Court’s mediation order dated
July 3, 2019 is withdrawn.


Judge's signature: /s/Gordon Goodman
                   Acting individually

Date: July 16, 2019